ACCEPTED
                                                                                                                03-15-00008-CV
                                                                                                                        6866980
                                                                                                     THIRD COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
                                                                                                           9/10/2015 1:34:45 PM
                                                                                                              JEFFREY D. KYLE
                                                                                                                         CLERK

                                          THE   LAW   OFFICE   OF

                             GARRETT             C.    HIGLEY,         PLLC
                                                                                            RECEIVED IN
                                                                                       3rd COURT OF APPEALS
                                          September 10, 2015                               AUSTIN, TEXAS
                                                                                       9/10/2015 1:34:45 PM
Wa E-service: sgreen@gravandbrigman.com                                                  JEFFREY D. KYLE
                                                                                               Clerk
Melvin Gray
Gray & Brigman, PLLC
206 West College Avenue
San Angelo, Texas 76903

       RE:         Cause No. 03-15-00008-CV; Simmons v. Simmons

Dear Mr. Gray:

       Please be advised that the Law Office of Garrett Higley, PLLC will be
closed for holidays as follows:

            •      November 25th- 27th, 2015-Thanksgiving Holidays
            •      December 21st, 2015 - Jan 1st, 2016 -Christmas & New Year
                   Holidays

        Garrett C. Higley will be unavailable on the following dates:

            •      October 5th- 19th, 2015
            •      October 28th- November 3rd, 2015
            •      November 13th- 16th, 2015
            •      December 1st, 2015

      Please do no schedule any matters that would require the attendance of
the attorney who is reserving the dates above. Furthermore, please do not
serve any discovery or instruments that require a response on the day
immediately prior to, during, or the day immediately following the dates above.
Thank you in advance for your consideration.




                                                                           a
                                                                Litigation Assistant

cc: Jeffrey Kyle



                508 W. 12th Street Austin, Texas 78701 1Phone: (512) 514.19401 Fax: (512) 391.0028
                           www.higleyfamilylaw.com 1 garrett@higleyfamilylaw.com